                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


MICHAEL K. BROWN,

             Plaintiff,

      v.                                            Case No. 18-CV-1653

KURT PICKNELL, et al.,

             Defendants.


                                        ORDER


      Plaintiff Michael Brown has filed a letter requesting more time to complete

discovery, asking to reschedule his August 1, 2019 deposition, and asking for more

time to respond to the defendants’ request for interrogatories. (ECF No. 39 at 1-2.)

Brown states that he intends to have his own lawyer soon and wants to consult with

his lawyer before the deposition. (Id. at 2.)

      The court will grant Brown’s request for more time to complete discovery.

The court will extend to current deadlines for the completion of discovery and for

filing dispositive motions by 60 days. The new deadlines are set forth below.

      Brown does not state that he conferred with the defendants about changing

the deposition date or about needing more time to respond to interrogatories. Brown

should confer with the defendants regarding the deposition date and the

interrogatives. If the parties cannot agree on a new date and a new deadline, they
should notify the court. The court will deny as moot Brown’s motions related to his

deposition date and his responses to the interrogatories.

      THEREFORE, IT IS ORDERED that Brown’s motion for extension of time to

complete discovery (ECF No. 39) is GRANTED. The Scheduling Order deadlines are

amended as follows: the new deadline for completing discovery is October 11, 2019,

and the new deadline for filing dispositive motions is November 12, 2019.

      IT IS FURTHER ORDERED that Brown’s motion for additional time to take

his deposition (ECF No. 39) is DENIED AS MOOT.

      IT IS FURTHER ORDERED that Brown’s motion for additional time to

respond to defendants’ interrogatories (ECF No. 39) is DENIED AS MOOT.

      Dated at Milwaukee, Wisconsin this 21st day of July, 2019.




                                              WILLIAM E. DUFFIN
                                              U.S. Magistrate Judge




                                          2
